UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported):May 18, 2012 MACROSOLVE, INC. (Exact name of registrant as specified in its charter) Oklahoma 333-150332 75-1518725 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1717 South Boulder Ave. Suite 700, Tulsa, Oklahoma 74119 (Address of principal executive offices) Registrant’s telephone number, including area code: (918) 280-8693 Copy of correspondence to: Gregory Sichenzia, Esq. James M. Turner, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Tel:(212) 930-9700Fax:(212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 2.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Appointment of Officers On May 18, 2012, the Board of Directors of MacroSolve, Inc. (the “Company”) appointed the executive officers of the Company for the next year, as follows: Name Title James C. McGill Executive Chairman of the Board of Directors Steven Signoff Chief Executive Officer and President Kendall Carpenter Vice President Finance and Administration, Chief Financial Officer, Secretary and Treasurer Randy Ritter Chief Operating Officer Messrs. Signoff and Ritter, as well as Ms. Carpenter, were re-appointed to their current positions.Mr. McGill, who was our Vice Chairman of the Board of Directors, was appointed as Executive Chairman of the Board of Directors, replacing Howard Janzen, who declined to stand for re-election due to his pending resignation from the Board of Directors, as discussed below.In addition, Clint Parr, who was our Executive Vice President, was not re-appointed to his executive officer position but he remains an employee of the Company. Howard Janzen Resignation On May 23, 2012, Howard Janzen resigned for personal reasons, effective immediately, as a director of the Company. In submitting his resignation, Mr. Janzen did not express anydisagreement with the Company on any matter relating to the registrant’s operations, policies or practices. ITEM 9.01Financial Statements and Exhibits. (d)Exhibits. 99.01Letter of Resignation from Howard Janzen. 2 SIGNATURE Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MACROSOLVE, INC. Date:May 23, 2012 By: /s/KENDALL CARPENTER Kendall Carpenter Chief Financial Officer 3
